
	
		II
		Calendar No. 2
		110th CONGRESS
		1st Session
		S. 2
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself,
			 Mr. Kennedy, Mr. Schumer, Mr.
			 Lieberman, Mr. Akaka,
			 Mr. Biden, Ms.
			 Cantwell, Mr. Leahy,
			 Mr. Lautenberg, Ms. Stabenow, Mr.
			 Webb, Mr. Kerry,
			 Mr. Reed, Ms.
			 Landrieu, Mr. Harkin,
			 Ms. Mikulski, Mr. Bingaman, Mrs.
			 Murray, Mrs. Clinton,
			 Mr. Obama, Mr.
			 Levin, Mr. Kohl,
			 Mrs. Feinstein, Mrs. Boxer, Mr.
			 Feingold, Mr. Durbin,
			 Mr. Pryor, Mr.
			 Menendez, Mr. Bayh,
			 Mrs. Lincoln, Mr. Specter, Mr.
			 Dodd, and Mr. Dorgan)
			 introduced the following bill; which was read the first time
		
		
			January 8, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to provide
		  for an increase in the Federal minimum wage.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Minimum Wage Act of
			 2007.
		2.Minimum
			 wage
			(a)In
			 generalSection 6(a)(1) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 206(a)(1)) is amended to read as follows:
				
					(1)except as
				otherwise provided in this section, not less than—
						(A)$5.85 an hour,
				beginning on the 60th day after the date of enactment of the Fair Minimum Wage
				Act of 2007;
						(B)$6.55 an hour,
				beginning 12 months after that 60th day; and
						(C)$7.25 an hour,
				beginning 24 months after that 60th
				day;
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect 60
			 days after the date of enactment of this Act.
			3.Applicability of
			 minimum wage to the commonwealth of the northern mariana islands
			(a)In
			 generalSection 6 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206) shall apply to the Commonwealth of the Northern Mariana
			 Islands.
			(b)TransitionNotwithstanding
			 subsection (a), the minimum wage applicable to the Commonwealth of the Northern
			 Mariana Islands under section 6(a)(1) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 206(a)(1)) shall be—
				(1)$3.55 an hour,
			 beginning on the 60th day after the date of enactment of this Act; and
				(2)increased by
			 $0.50 an hour (or such lesser amount as may be necessary to equal the minimum
			 wage under section 6(a)(1) of such Act), beginning 6 months after the date of
			 enactment of this Act and every 6 months thereafter until the minimum wage
			 applicable to the Commonwealth of the Northern Mariana Islands under this
			 subsection is equal to the minimum wage set forth in such section.
				
	
		January 8, 2007
		Read the second time and placed on the
		  calendar
	
